966 F.2d 1446
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Donald Paul ZORBACH, Defendant-Appellant.
No. 91-7743.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 1, 1992Decided:  June 12, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CR-88-336-HAR, CA-91-3230-HAR)
Donald Paul Zorbach, Appellant Pro Se.
Gregory Welsh, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before PHILLIPS, WILKINSON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Donald Paul Zorbach appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   See United States v. Emanuel, 869 F.2d 795, 796 (4th Cir. 1989).  United States v. Zorbach, Nos CR-88-336-HAR, CA-91-3230-HAR (D. Md. Dec. 4, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Having reviewed an audio tape of the proceedings before Judge Hargrove of July 7, 1989, we deny Zorbach's motion for the preparation of transcripts at government expense.  We also deny his motion to appoint counsel on appeal